IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-40452
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JOE WILLIAMS, JR.,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:94-CR-108-1
                         - - - - - - - - - -
                             May 7, 1996
Before KING, JOLLY and WIENER, Circuit Judges.

PER CURIAM:*

     Joe Williams, Jr., appeals his conviction for conspiracy to

possess with intent to distribute cocaine.   Williams has not

shown that either of his confessions to Special Agent King or to

Officer Alldredge were not voluntary.    United States v.

Broussard, ___ F.3d ___, (5th Cir. Apr. 4, 1996,   No. 94-20685),

1996 WL 159176 at *5 (“A confession is voluntary if, under the

totality of the circumstances, the statement is the accused’s

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40452
                               -2-

free and rational choice.”)   Williams has not shown that the

confession made to Special Agent King was inadmissible because of

a delay in presentment to a magistrate judge.   See United States

v. Alvarez-Sanchez, 114 S. Ct. 1599, 1604-05 (1994).

     The other evidence in the case is sufficient to support his

conviction because it corroborated his confessions.    United

States v. Laury, 49 F.3d 145, 151 (5th Cir.), cert. denied, 116

S. Ct. 162 (1995); United States v. Ayala, 887 F.2d 62, 67 (5th

Cir. 1989); Opper v. United States, 348 U.S. 84, 93 (1954).

     Williams has not demonstrated that the district court

plainly erred in either its instruction to the jury concerning

reasonable doubt or its charge to the jury under   Allen v. United

States, 164 U.S. 492, 501-02 (1896).   See United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc) (citing

United States v. Olano, 507 U.S. 725, 731-37 (1993)), cert.

denied, 115 S. Ct. 1266 (1995); United States v.Alonzo, 681 F.2d

997 (5th Cir.), cert. denied, 459 U.S. 1021 (1982).

     AFFIRMED.